Exhibit 99.2 ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following Management’s Discussion and Analysis (“MD&A”) of Financial Condition and Results of Operations should be read in conjunction with a review of Part II, Item 8 - Revised Financial Statements and Supplementary Data included in Exhibit 99.3. Certain statements contained in this MD&A may be deemed to be forward-looking statements.See “Special Note Regarding Forward-Looking Statements” included in our Annual Report on Form 10-K filed with the Securities and Exchange Commission (“SEC”) on February 29, 2016. This MD&A discusses the results of our continuing operations which is our chemical business.
